Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 02/26/2021. Currently, claims 1-20 are pending in the application. Claims 9-18 are withdrawn from Consideration.

Election/Restrictions

Applicant's election of Group I in the reply filed on 02/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 20160133190 A1).

Regarding claim 1, Figure 6 of Kim discloses a light emitting display device, comprising:
a substrate (110); 
a semiconductor layer (131) disposed on the substrate; 
a first gate insulating layer (141) disposed on the semiconductor layer; 
a first gate conductor (155f) disposed on the first gate insulating layer; 
a second gate insulating layer (142) disposed on the first gate conductor; 
a second gate conductor (155g) disposed on the second gate insulating layer; 
an interlayer insulating layer (160) disposed on the second gate conductor; 
a data conductor (174) disposed on the interlayer insulating layer; 
a passivation layer (180) disposed on the data conductor; 
a diode first electrode (191) disposed on the passivation layer; 
a partition wall (350) disposed on the diode first electrode and including an opening (351) overlapping the diode first electrode; 
a light emitting layer (370) disposed on the diode first electrode in the opening; and 


Kim does not explicitly teach that an area of the first inclined surface is different from an area of the second inclined surface of the data conductor (174). 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use an area of the first inclined surface is different from an area of the second inclined surface of the data conductor (174), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Figure 6 of Kim discloses that the light emitting display device of claim 1, wherein the data conductor (174) overlaps the opening (351). 

Regarding claim 3, Figure 6 of Kim discloses that the light emitting display device of claim 2, wherein the data conductor (174) further includes a third inclined surface (left inclined surface inside 61) and a fourth inclined surface (right inclined surface inside 61) opposing the third inclined surface, wherein the first inclined surface includes a first inclined surface overlap portion overlapping the opening (351), wherein the second inclined surface includes a second inclined surface overlap portion overlapping the opening, wherein the third inclined surface includes a third inclined surface overlap portion overlapping the opening, and wherein the fourth 

Regarding claim 4, Figure 6 of Kim does not explicitly teach that the light emitting display device of claim 3, wherein a sum of an area of the first inclined surface overlap portion and an area of the third inclined surface overlap portion is the same as a sum of an area of the second inclined surface overlap portion and an area of the fourth inclined surface overlap portion.

 However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a sum of an area of the first inclined surface overlap portion and an area of the third inclined surface overlap portion is the same as a sum of an area of the second inclined surface overlap portion and an area of the fourth inclined surface overlap portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Figure 6 of Kim does not explicitly teach that the light emitting display device of claim 4, wherein the area of the first inclined surface is larger than the area of the second inclined surface. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the area of the first inclined surface is larger than the area of the second inclined surface, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.

Regarding claim 6, Figure 6 of Kim discloses that the light emitting display device of claim 4, wherein the first inclined surface (left sidewall surface of 174 over 160) includes protrusions and indentations alternatively positioned (please see Figure 4, the layer 174 is not a straight line, hence the sidewall is not a straight line on 160, it will have protrusions and indentations along a direction of extension). 


Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 20160133190 A1) in view of YUN et al (US 20170005286 A1).


Regarding claims 7-8, Figure 6 of Kim does not teach that the light emitting display device of claim 2, wherein an upper surface of the passivation layer includes protrusions and depressions, and the diode first electrode includes protrusions and depressions, and wherein the protrusions and depressions of the diode first electrode overlap the opening of the partition wall.

However, YUN is a pertinent art which teaches an organic light emitting display device, where the organic light emitting diode display including a substrate, a first electrode disposed on the substrate, a pixel defining layer disposed on the first electrode, an organic emission layer disposed on the first electrode corresponding to the opening, and a second electrode disposed on 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that an upper surface of the passivation layer includes protrusions and depressions, and the diode first electrode includes protrusions and depressions, and wherein the protrusions and depressions of the diode first electrode overlap the opening of the partition wall according to the teaching of YUN in order to improve light emitting efficiency of the device ([0008]-[0009], YUN).


Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious over Bang (US 20150170563 A1).

Regarding claim 19, Figure 5 of Bang discloses a light emitting display device, comprising: 
a substrate (110); 
a transistor (T1) disposed on the substrate and including a first gate electrode (125a); 
an interlayer insulating layer (160) disposed on the first gate electrode; 
a data conductor (171 and 172) disposed on the interlayer insulating layer and including a data connecting member (171) and a driving voltage line (172); 

a diode (70) first electrode (191) disposed on the passivation layer; 
a partition wall (350) disposed on the diode first electrode and including an opening (351) overlapping the diode first electrode; 
a light emitting layer (370) disposed on the diode first electrode in the opening; and 
a diode second electrode (270) disposed on the light emitting layer, wherein the data connecting member (171) includes a first inclined surface (left sidewall of 171) and a second inclined surface (right sidewall of 171) opposing the first inclined surface, and the driving voltage line (172) includes a third inclined surface (left sidewall of 67 in 172) and a fourth inclined surface (right sidewall of 67 in 172) opposing the third inclined surface, 
wherein the first inclined surface includes a first portion overlapping the opening, wherein the second inclined surface includes a second portion overlapping the opening, 
wherein the third inclined surface includes a third portion overlapping the opening, wherein the fourth inclined surface includes a fourth portion overlapping the opening (all the inclined sidewall of 171 and 172 having overlapping portion with 352 based on the Drawing).

Bang does not explicitly teach wherein a sum of an area of the first portion and an area of the third portion is the same as a sum of an area of the second portion and an area of the fourth portion. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use sidewalls with inclined surface as claimed above wherein a sum of an area of the first portion and an area of the third portion is the same as a sum of an area of the In re Aller, 105 USPQ 233.

Regarding claim 20, The light emitting display device of claim 19, wherein the diode first electrode (191) overlaps the data connecting member (171) and the driving voltage line (172).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .



/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        04/15/2021